     Case 1:20-bk-11134-VK       Doc 69 Filed 09/02/20 Entered 09/02/20 13:24:06                   Desc
                                  Main Document    Page 1 of 2


 1   RON BENDER (SBN 143364); rb@lnbyb.com
     MONICA Y. KIM (SBN 180139); myk@lnbyb.com
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                           FILED & ENTERED
 3   10250 Constellation Blvd., Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234                                                 SEP 02 2020
     Facsimile: (310) 229-1244
 5                                                                        CLERK U.S. BANKRUPTCY COURT
     Proposed Attorneys for David K. Gottlieb, Chapter 11 Trustee         Central District of California
 6                                                                        BY Cetulio DEPUTY CLERK

                              UNITED STATES BANKRUPTCY COURT
 7                             CENTRAL DISTRICT OF CALIFORNIA
                                SAN FERNANDO VALLEY DIVISION
 8

 9   In re                                        ) Case No.: 1:20-bk-11134-VK
                                                  )
10   HELPING OTHERS INTERNATIONAL,                ) Chapter 11
     LLC,                                         )
11
                                                  ) ORDER CONVERTING CASE TO
12                                                ) CHAPTER 7
                         Debtor.                  )
13                                                ) Date: AUGUST 27, 2020
                                                  ) Time: 1:00 P.M.
14
                                                  ) Place: Ctrm 301
                                                  )         21041 Burbank Blvd.
15
                                                  )         Woodland Hills, CA
16                                                )
                                                  )
17                                                )
                                                  )
18
                                                  )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22                                                )
                                                  )
23        Pursuant to an order shortening time entered by the Court, a hearing was held on August

24   27, 2020 at 1:00 p.m. before the Honorable Victoria S. Kaufman, United States Bankruptcy
25   Judge for the Central District of California, to consider the motion (“Motion”) filed by David K.
26
     Gottlieb, the duly appointed Chapter 11 trustee (“Trustee”) for the bankruptcy estate of Helping
27
     Others International, LLC, debtor herein (“Debtor”), to convert the Debtor’s Chapter 11 case to
28

                                                     2
     Case 1:20-bk-11134-VK         Doc 69 Filed 09/02/20 Entered 09/02/20 13:24:06            Desc
                                    Main Document    Page 2 of 2


 1   Chapter 7 pursuant to Section 1112 of the Bankruptcy Code and Local Bankruptcy Rule 1017-1.
 2   All appearances made in connection with the Motion are reflected on the record of the Court.
 3
            The Court, having considered the Motion and all papers filed in support of the Motion,
 4
     having further considered the files of this case, the argument of counsel at the hearing on the
 5
     Motion, no objection to the Motion having been timely filed, notice of the Motion and hearing
 6

 7   on the Motion having been proper and given in accordance with the Bankruptcy Code, the

 8   Bankruptcy Rules, the Local Bankruptcy Rules and the order of the Court, and for good cause

 9   appearing therefor, IT IS HEREBY ORDERED THAT:
10
            A.     The above-referenced Chapter 11 bankruptcy case shall be converted to a Chapter
11
     7 case effective August 6, 2020.
12
            B.     David K. Gottlieb shall be appointed as the Chapter 7 trustee effective August 6,
13
     2020 to administer the Debtor’s bankruptcy case.
14

15   IT IS SO ORDERED.

16
                                                   ###
17

18

19
20

21

22
23       Date: September 2, 2020
24

25

26

27

28

                                                    3
